Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 7 and 10 are amended.

Claims 1 – 20 are pending. 

Response to Amendment
The rejection of claims 7 and 10, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

Response to Arguments
Applicant's arguments filed 01/26/2022, regarding the interpretation of claims 11, 12, and 14 – 16, under 35 U.S.C. 112(f), have been fully considered but they are not persuasive. 
The Examiner agrees paragraph 0058 discloses a “processing device”, however, the language “”such as”, “can be a”, and “can also be”, is non-limiting language and does not limit the scope of the term. Additionally, paragraphs 0062 – 0065 disclose a broad scope of implementation of the claims. Specifically, paragraph 0065 discloses “software” to implement the claimed subject matter. 


And in light of the language of the claims and arguments above interpretation of the claims under 35 U.S.C. 112(f) is maintained. 

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention includes a system, a method, a system, and a non-transitory computer-readable storage medium.

The claimed invention, regarding claim 1 as representative, recites features such as: sampling a set of memory cells in a data block of a memory component; generating a distribution statistic for the data block based on a reliability statistic for each of the sampled set of memory cells.



Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 — 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111